J-S25002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    BRANDONE JOHNSON                           :
                                               :
                       Appellant               :      No. 576 WDA 2017

             Appeal from the Judgment of Sentence March 9, 2017
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0004903-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                           FILED AUGUST 09, 2018

        Appellant, Brandone Johnson, appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following his jury

trial convictions for second degree murder, robbery, and criminal conspiracy.1

We affirm.

        The trial court opinion accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no need to restate them.

        Appellant raises one issue for our review:

           DID THE [TRIAL] COURT ABUSE ITS DISCRETION IN
           FINDING THAT THE VERDICT WAS NOT AGAINST THE
           WEIGHT OF THE EVIDENCE INSOFAR AS THE TESTIMONY
           FROM THE VICTIM AND THE CODEFENDANTS WAS
           INHERENTLY UNRELIABLE AND INCREDIBLE THAT THE
           FINDING OF GUILT IN THIS CASE WAS A PRODUCT OF
           MERE CONJECTURE AND SURMISE?
____________________________________________


1   18 Pa.C.S.A. §§ 2501, 3701(a)(1)(i), and 903, respectively.
J-S25002-18


(Appellant’s Brief at 5).

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Donna Jo

McDaniel, we conclude Appellant’s issue merits no relief.          The trial court

opinion fully addresses and resolves Appellant’s issue.        (See Trial Court

Opinion, filed November 1, 2017, at 3-5) (finding: Commonwealth presented

evidence that in late evening hours of 5/27/15, Victim and his girlfriend were

walking home when 3 men approached them and demanded girlfriend’s purse;

tallest perpetrator punched Victim, who fell straight backwards, hit his head

on pavement, and died 59 days later from sustained injuries; Appellant’s

cohorts testified against Appellant at trial; cohorts’ agreements with

Commonwealth did not render their testimony “so unreliable or contradictory”

that resulting verdict was “pure conjecture,” particularly where surveillance

video    evidence   corroborated   their   testimony;   Victim’s   girlfriend   also

corroborated cohorts’ testimony that Appellant threw fatal punches; Victim’s

girlfriend described man who threw fatal punches as tallest of perpetrators;

jury had opportunity to assess and compare height of Appellant and his

cohorts at trial and on surveillance video; co-defendant Moran’s initial

identification of someone else as third perpetrator, although quickly disproved

at trial, was understandable, given his reluctance to implicate Appellant, due

to Mr. Moran’s “significant personal safety concerns”; jury was free to credit

trial testimony; verdict was not against weight of evidence).          The record


                                      -2-
J-S25002-18


supports the court’s decision to reject Appellant’s challenge to the weight of

the evidence, and we see no reason to disturb that decision.                See

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S. Ct. 2906, 159 L. Ed. 2d 816 (2004)

(stating: where trial court has ruled on weight claim, appellate court’s role is

limited to whether trial court palpably abused its discretion in ruling on weight

claim). Accordingly, we affirm based on the trial court’s opinion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2018




                                      -3-